   Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 1 of 28 Pageid#: 130




                                     P.O. Box 90 • 1327 Lovers Gap Road
JOHN MCCLANAHAN                             VANSANT, VIRGINIA 24656                                     h      (     )
                                 . .                                                            Telep one 276              ,')       7
     Sheriff                 Ema el: J Ohn . mcclana h an@bucha n anco ua_lM~ 1 cE u .s. DIST. coui j5•231 3
                                                                                                                                 '
                                                                           AT ROANOKE, VA           935-20561
                                                                                FILED               935-2567

                                               February 14, 2020             FEB 20 2020             Fax: (276) 935-2777
                                                                                  ~lP"'' Qo<;;.l , c ~ : (276) 935-2083


     Certified Mail#: 7014 2120 0003 3389 4658

     Ms. Julia C. Dudley, Clerk of Court
     United States District Court for the
     Western District of Virginia
     Roanoke Division
     210 Franklin Rd. S.W. Suite 540
     Roanoke, VA 24011

                                   RE:       Ronald Dean Cantrell vs Haysi Regional Jail, et al
                                             Civil Action No: 7:19-cv00470

     Dear Ms. Dudley:

     I'm in receipt of a Notice of a Lawsuit and Request to Waive Service of a Summon for the above
     case for Sheriff Ray Foster. Sheriff Ray Foster is no longer Sheriff of Buchanan County.
     Therefore, I cannot accept this lawsuit on his behalf. I have enclosed the lawsuit for proper
     service.

     Should you have any questions, please feel free to call.


                                             Sincerely yours,

                                             d~(
                                         /o'hn    McClanahan, Sheriff

     JM/skt

     Encl
 Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 2 of 28 Pageid#: 131


AO 398 (Rev. 0 1/09) Notice of a Laws uit and Request to Waive Service of a Summons


                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Western Di strict of Virginia
                                                                                                                               \~·~~f~ ~~ ,~.
                                                                                                                                ~      ~             ..
                                                                                                                                       ~
                    Ronald Dean Cantrell                                       )
                              Plaintiff                                                                                         l _ ..,
                                                                               )
                                  V.                                           )          Civi l Action No. 7:19-cv-00470
                  Ha                                                           )
                             Defendant                                         )

                  NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To:      Sheriff Ra Foster
      (Name of the defimdant or-       if the defendant is a co1pomrion, partnership.   or association- an officer or agent authorized to receive service)


           Why are you getting this?

       A laws ui t has been filed against you, or the entity you represent, in this court und er the number shown above.
A copy of the complaint is attached .

        This is not a summons, or an official noti ce from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and return ing the enclosed waiver. To avoid these expenses, you must return the signed
waiver with in __l.Q_ days (give at least 30 days. or at least 60 days if' the defendant is outside any judicial district of the United States)
from the dare shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

           What happens next?

          If you return the signed waiver, I wi ll file it wi th the court. The action wi ll then proceed as if you had been se rved
on the date the waiver is filed, but no summons will be se rved on you and you will have 60 days from the date this notice
is sent (see the date below) to answe r the complaint (or 90 days if this noti ce is sent to yo u outside any judicial district of
the United States).

         If you do not return th e signed waiver within the time indicated, I wi ll arrange to have the sum mons and complaint
se rved on you . And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

           Please read the enclosed statement about the duty to avoid unnecessary expenses .

           I cettify that this request is being sent to yo u on the date below.

Date :          02/06/20=2'-0=-_ _                                                                 Ronald Dean Cantrell (By          ~uty     ClerkL _ _
                                                                                                   Signature of the al!orney or unrepresented party


-THI S IS THE REQ UEST FOR WAJVER-                                                                                    Printed name
IF YOU ARE A NAMED DEFENDANT AND WISH
TO WA IVE FORMAL SERVICE, YOU MUST SIGN
AND RETURN THE SECOND PAGE ENCLOSED                                                                                      Address
***DO OT SIG A D RETU R THIS PAGE
IF YOU ARE WAIVING SERVICE***                                                                                        E-mail address


                                                                                                                   Telephone number
  Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 3 of 28 Pageid#: 132


AO 399 101 /09) Waiver of the Se rvice of Summons



                                         UNITED STATES DISTRICT COURT
                                                                        for th e
                                                               Western District of Virgin ia

                      Ronald Dean Cantrell                                       )
                                Plaintiff                                        )
                                    v.                                           )      Civil Action No. 7:19-cv-00470
                    Ha                                                           )
                               Defendant                                         )

                                                WAIVER OF THE SERVICE OF SUMMONS

To:     Ronald Dean Cantrell
              (Name of the plaintiff's aflorney or unrepresented plaintiff)


        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this wa iver form , and a prepaid means of returnin g one signed copy of the form to you.

           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, wi ll keep al l defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from                 02/06/2020            , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fai l to do so, a default judgment wi ll be entered against me or the entity I represent.

Date: ----------------
                                                                                                   Signa lUre of the allorney or unrepresented party


        Printed name of party waiving service of summons                                                               Printed name




                                                                                                                          Address

  ***SIGN AND RETURN THIS PAGE IF YOU
  ARE A NAMED DEFENDANT AND WISH TO                                                                                   E-mail address

  WAIVE FORMAL SERVICE***
                                                                                                                    Telephone number

                                              Duty to Avoid Unn ecessary Expenses of Se rving a Summo ns

           Rule 4oft he Fede ral Rul es ofCivil Procedure req uires ce rta in defendants to coo pera te in sav in g unnecessary expe nses of servi ng a summ ons
a nd complaint. A defendan t w ho is located in the United States and w ho fail s to return a s ig ned waive r of se rv ice requested by a plaintiff located in
th e United States w ill be required to pay the expenses of se rv ice, unl ess th e defendant shows good ca use for th e fa ilure.

           "Good cause .. does not include a belief th a t the lawsu it is g roundl ess, or that it has been brought in an improper ve nue, or that the co urt has
no juri sdict io n ove r thi s matte r or over the defendant or the defendant' s prope rty.

          If the waive r is s igned and returned. yo u can still make these and a ll other defe nses and objection s, but you canno t object to the absence of
a s um mons or of se rvice.

            If you waive se rvice. the n you mu st. within the tim e spec ifi ed on the waiver form. se rve a n answer or a motion und e r Rule 12 on the plainti ff
a nd file a copy w ith the co urt. By s igning and re turning the wa iver form. you are a llowe d more time to respond than if a s ummons had been se rved.
 Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 4 of 28 Pageid#: 133


AO 398 (Rev. 0 1/09 ) Notice of a Lawsuit and Request to Waive Service of a Summons


                                         UNITED STATES DISTRICT COURT
                                                                       for the
                                                             Western District of Virginia

                      Ronald Dean Cantrell                                     )
                                Plaint!IJ'                                     )
                                   V.                                          )        Civil Action No. 7:19-cv-00470
                    Ha                                                         )
                                                                               )

                   NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SU MMONS

To : Sheriff Ra Foster
        (."'ame of the defendant or - if the defendant is a co1yJoration, partnership. or association - an officer or agent aUThorized to receive service)


           Why are you getting this?

       A laws uit has been fil ed aga inst yo u, or the entity yo u represent, in thi s court under the number shown above.
A copy of the complaint is attached.

        Th is is not a summons, or an official noti ce from the co u1t. It is a request that, to avo id expenses, you waive form al
service of a summ ons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
wai ver within _1Q__days (give at least 30 days, or at least 60 days if the defendant is outside any judicial districl of the United States)
from the date shown below, whi ch is the date thi s notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

           What happens next?

          If you return the signed waiver, I will fil e it with the court. The action will then proceed as if you had been served
on the date th e wai ver is fil ed, but no summons will be served on yo u and you will have 60 days from the date this noti ce
is sent (see the date below) to answe r the complaint (or 90 days if this noti ce is sent to you outside any judicial di strict of
th e Uni ted States).

        If yo u do not return th e .s igned wa iver within th e tim e ind icated, I will arrange to have the summons and compl aint
served on yo u. And 1 will ask the cou rt to require you, or the entity yo u represent, to pay the ex penses of making service.

           Please read the enclosed statement about th e duty to avo id unnecessary ex penses .

           I ce rtify that thi s request is being sent to you on the date below.


Date:            02/06/2020
                                                                                                  Signalltre of !he atlom ey or unrepresented party


-THIS IS THE REQ UEST FOR WAIV ER-                                                                                   Primed name
IF YO U ARE A NA MED DEFENDANT AND WISH
TO WAIV E FORMAL SERVIC E, YO U MU ST SIGN
AND RETURN THE SECOND PAGE EN CLOS ED                                                                                   Adclress
***DO NOT STG AND RETUR THIS PAG E
IF YO U ARE WAIV ING SERVI CE***                                                                                    E-mail address


                                                                                                                  Telephone number
 Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 5 of 28 Pageid#: 134


AO 399 (0 1/09) Waiver of the Service of Summons


                                        UNITED STATES DISTRICT COURT
                                                                             for the
                                                              Western District of Virginia

                     Ronald Dean Cantrell                                         )
                                Plaintiff                                         )
                                   v.                                             )     Civil Action        o. 7:19-cv-00470
                   Haysi Regional Jail, et al                                     )
                               Defendant                                          )


                                                WAIVER OF THE SERVICE OF SUMMONS

To:     Ronald Dean Cantrell
              (Name of !he plainti.fl's a/forney or 1111represented p laintiff)


        I have received your request to waive service of a summons in this action along with a copy ofthe com pl aint,
two copies of this wa iver form , and a prepaid means of return ing one signed copy ofthe form to you.

           I, or the entity I represent, agree to save th e expense of serving a summons and complaint in this case.

         I understand that I, or the entity l represent, will keep all defenses or objections to the lawsuit, the co urt 's
jurisdiction, and the venue of th e action , but that I waive any objections to the absence of a summons or of service.

         I al so understand that I, or the entity I represent, must file and serve an answe r or a motion under Rul e 12 within
60 day s from               02/06/2020              , the date when this request was sent (o r 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered agai nst me or the entity I represent.


Date:
        -----------------
                                                                                                   Signa lUre of the attorney or w1represented parly


        Prill/ed naml' of party waiving service of summons                                                             Printed name




                                                                                                                          Address

  ***S IGN AND RETURN THIS PAGE IF YOU
                                                                                                                      E-mail address
  ARE A AMED DEFENDANT AND WISH TO
  WAIVE FORMAL SERVICE***
                                                                                                                    Telephone number

                                              Duty to Avoid Unnecessary Expenses of Se rving a S ummons

           Rule 4 of the Fede ra l Rules ofCivil Procedure requires certa in defendant s to cooperate in saving unnecessary ex penses of serving a summ ons
and co mpl aint. A defendant who is located in the United State s and who fail s to return a s igned waiver of service requested by a plaintiff located in
th e United States will be required to pay the ex penses of se rvice, unl ess th e de fe nd ant shows good cause for the failure.

           " Good cause" does no/ include a be li e f that the laws uit is g roundless. o r that it has bee n bro ug ht in an improper venue, or that the co urt has
no jurisd icti o n o ver thi s matte r or over th e de fend ant or the defend ant' s property .

          I f the wa iver is s igned and returned. yo u can still make these and a ll oth er de fenses and objection s, but yo u cannot object to the absence of
a summ o ns o r of service .

            If yo u wa ive se rvice. then you mu st. w ithin the time specified on the wa ive r form. se rve an answe r or a motion under Rule 12 on the plaintiff
and fil e a co py w ith the court. By s igning and return ing the wa iver form. yo u arc allowed mo re time to respond th an if a summons had been se rved.
Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 6 of 28 Pageid#: 135



                           IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

   RONALD DEAN CANTRELL,                                   Civil Action No. 7:19-cv-00470
       Plaintiff,
                                                           ORDER TO SERVE AND
   v.                                                      COLLECT FEE

   HAYSI REGIONAL JAIL, ET AL,                             By:     RobertS. Ballou
        Defendant(s).                                              United States Magistrate Judge

          The court previously assessed a filing fee in this prisoner civil rights case, and plaintiff

   returned an executed Inmate Consent to Withholding form. Accordingly, it is now

                                              ORDERED

   as follows:

   I.   Plaintiff is GRANTED leave to proceed in forma pauperis to the extent plaintiff does not

        pay for service of process and may pay the fi Iing fee via installments.

   2.   The Clerk shall cause the defendant(s) to be notified ofthis action, pursuant to Rule 4 of the

        Federal Rules of Civil Procedure.

   3.   The Clerk is directed to forward a copy of plaintiff's signed consent to withholding form to

        the Trust Accounts Officer at plaintiff's current place of confinement.

   4.   The collection of the $350.00 fee shall commence. The Trust Accounts Officer at plaintiff's

        current place of confinement, and at all subsequent places of confinement, is hereby

        authorized to collect the fees as agreed to by plaintiff on the signed consent form, and to

        remit such fees in accordance with 28 U.S.C. § 1915(b). The Trust Accounts Officer at

        plaintiff's present institution is requested to place the signed consent to withholding form in

        plaintiff's file so that it might accompany the inmate in the event of his transfer. Should

        plaintiff be transferred to another institution, the balance due for the civil action will be

        inserted in plaintiffs file so that the appropriate officer at the next institution will remit the
Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 7 of 28 Pageid#: 136



        debt owed to the Clerk, U.S. District Court, 210 Franklin Road SW, Suite 540, Roanoke,

        Virginia 24011-2208. The Trust Accounts Officer is requested to reference the case number

        of this action on payments sent to the court.

   5.   Parties are advised that briefs, motions, and responses thereto shall be filed in compliance

        with the Federal Rules of Civil Procedure and the court's Local Rules.

   6.   Plaintiff shall notify the court immediately upon plaintiffs release or transfer and shall

        provide a new address. FAILURE TO NOTIFY THE COURT OF SUCH A CHANGE OF

        ADDRESS IN WRITING WILL RESULT IN THE DISMISSAL OF THIS CASE.

   7.   Parties are advised that, pursuant to a Standing Order of Court, all non-dispositive matters in

        this case will be referred to a United States Magistrate Judge.

   8.   The Clerk shall send a copy of this Order to plaintiff.

          Enter: This~ day of February, 2020.


                                                                  s/Robert S. Ballou
                                                                  United States Magistrate Judge


                                                                     A TRUE COPY, TESTE:
                                                                    JULIA c. DU~
                                                                               L   CLERK
                                                                   BY:    z.._-·          I




                                                                          ffuJulY       t.: RK
                                Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 8 of 28 Pageid#: 137



                                                                                                                                        t;.~"-s Pos~~«'
                                                                                                                                    fill.~     ,_
                                                                                                                                      I-.. •.._,._

                                                                                                                               II   ~~
                                                                                                                                    I-'
                                                                                                                                                -PITI\IEVBOWES

                                                                                                                                    .~'    'O            $008.25°
                                                                                                                                    v             .J ,    FEB   ' ts 2 0 2
                                                                                                                                P.--:                    ,t)f"f'\n~'4',.




                                                                     PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT
                                                       • • • • • • • • '!!H! ~~!N_!~:_e:s~2L~ ~ ~O_rT!D_!-I!E. • • • • • • •
                  Buchanan County Sheriff's Off,                       CERTIFIED MAIL®
                  P.O. Box 90 • 1327 lovers Gap Road




                                                                 I I I Ill
                  VANSANT, VIRGINIA 24656
JOHN MCCLANAHAN




                                                                                                                 I
     Sheriff




                                                              7014 2120 0003 3389 4658



                                                                Ms. Julia C. Dudley, Clerk of Court
                                                                United States District Court for the
                                                                Western District of Virginia
                                                                Roanoke Division
                                                                210 Franklin Rd. S.W. Suite 540
                                                                Roanoke, VA 24011


                                                                                                                 \
Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 9 of 28 Pageid#: 138




                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

  RONALD DEAN CANTRELL,                           )
                                                  )
          Plaintiff,                              )
                                                  )
  v.                                              )         Civil Action No. 7:19-cv-00470
                                                  )
  CHARLES MCCOY,                                  )
                                                  )
  SOUTHWEST VIRGINIA                              )
  REGIONAL JAIL AUTHORITY,                        )
                                                  )
  SERGEANT BRANDON HALL,                          )
                                                  )
  And                                             )
                                                  )
  SHERIFF RAY FOSTER,                             )
                                                  )
          Defendants.                             )

                               FIRST AMENDED COMPLAINT

         Plaintiff, Ronald Dean Cantrell, brings this complaint under 42 U.S.C. § 1983 and state

 law for damages resulting from being locked in a transport van in excessive heat with no water

 and little air for approximately two hours, in violation of his rights under the Fourteenth

 Amendment of the United States Constitution. In support thereof, Plaintiff states as follows:

                                 JURISDICTION AND VENUE

         1.     This court has jurisdiction over this action under 28 U.S.C. §§ 1331, 1343, and

 1367.

         2.     Venue is appropriate in this district pursuant to 28 U.S.C. § 1391(b), as the events

 and omissions giving rise to Plaintiff’s claim occurred in the Western District of Virginia.




                                                  1
Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 10 of 28 Pageid#: 139




                                              PARTIES

            3.   Plaintiff Ronald Dean Cantrell (hereinafter “Plaintiff”) is pretrial detainee (prisoner

  no. 10200905) incarcerated at Abingdon Regional Jail in Abingdon, Virginia. At all relevant times,

  Plaintiff was a pretrial detainee incarcerated at Haysi Regional Jail in Haysi, Virginia.

            4.   Defendant Charles McCoy (hereinafter “McCoy”) was, at all relevant times, an

  officer at Haysi Regional Jail. At all relevant times, Defendant McCoy was acting in the course

  and scope of his employment and under color of state law. Upon information and belief, McCoy

  is the son of Captain Patricia McCoy, who is also an officer at Haysi Regional Jail.

            5.   Defendant Southwest Virginia Regional Jail Authority (hereinafter “Jail

  Authority”) was created by the Counties of Buchanan, Dickenson, Lee, Russell, Scott, Smyth,

  Tazewell, Washington, and Wise, Virginia, and the City of Norton, Virginia, pursuant to Virginia

  Code § 53.1-95.2. The Jail Authority operates several facilities, including both Abingdon Regional

  Jail and Haysi Regional Jail. At all relevant times, Defendant Jail Authority employed Defendant

  McCoy.

            6.   Defendant Sergeant Brandon Hall (hereinafter “Hall”) is and was, at all relevant

  times, a sergeant with the Buchanan County Sheriff’s Office. At all relevant times, Defendant Hall

  was acting in the course and scope of his employment and under color of state law.

            7.   Defendant Sheriff Ray Foster (hereinafter “Sheriff”) is the Sheriff of Buchanan

  County, Virginia, and as such the head of its Sheriff’s Office. At all relevant times, Defendant Hall

  worked directly under Defendant Sheriff and was employed by the Buchanan County Sheriff’s

  Office.




                                                   2
Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 11 of 28 Pageid#: 140




                                     STATEMENT OF FACTS

         8.      At all relevant times, Plaintiff was a pretrial detainee incarcerated at Haysi Regional

  Jail in Haysi, Virginia. Haysi Regional Jail is operated by Defendant Jail Authority.

         9.      On the morning of May 22, 2019, Plaintiff and nine of his fellow inmates at Haysi

  Regional Jail were transported to a courthouse in Grundy, Virginia, via a transport van driven by

  an officer at Haysi Regional Jail, Defendant McCoy.

         10.     Once the inmates’ business at the courthouse concluded by the early afternoon,

  they, including Plaintiff, were loaded into the same transport van being driven by Defendant

  McCoy.

         11.     Defendant McCoy, however, did not drive directly back to Haysi Regional Jail.

  Rather, Defendant McCoy stopped at the Buchanan County Sheriff’s Office located in Vansant,

  Virginia.

         12.     Despite the fact that it was very hot that afternoon, Defendant McCoy got out of

  the vehicle, shut the windows, locked the doors, and told the inmates he would be back. Defendant

  McCoy, however, took approximately 30 to 40 minutes to return.

         13.     Upon information and belief, on the afternoon of May 22, 2019, the weather in

  Vasant, Virginia, was approximately 84 degrees Fahrenheit and sunny. However, inside the

  transport van, which was made of metal and which had all of its doors and windows shut, the

  temperature was much hotter, ranging, upon information and belief, from at least 90 degrees

  Fahrenheit to potentially 140 degrees Fahrenheit, rising with time.1


         1
           It is a well-known fact that temperatures quickly rise in vehicle interiors. According to
  the Centers for Disease Control and Prevention—a United States agency—when temperatures
  outside range from 80 degrees Fahrenheit to 100 degrees Fahrenheit, the temperature inside a
  vehicle parked in direct sunlight can quickly climb to between 130 degrees Fahrenheit to 172
  degrees Fahrenheit, rising most quickly during the first 15 minutes that it is left in the sun. See
  Exhibit A.
                                                   3
Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 12 of 28 Pageid#: 141




         14.     In the approximately 30 to 40 minutes that elapsed between Defendant McCoy

  leaving the vehicle and returning, Plaintiff and his fellow inmates suffered in inhumane conditions,

  specifically, the excessive heat which was exacerbated by the fact that Plaintiff and his fellow

  inmates, totaling ten persons, were locked inside of a metal transport van with all its windows shut

  and without any drinking water. Throughout this period of time, Plaintiff and his fellow inmates

  began sweating, getting sick, and seeing spots due to the excessive heat. Plaintiff, in particular,

  suffered extreme anxiety and emotional distress due not only to being confined in the excessively

  and inhumanely hot transport van, but also because he was and is prone to seizures; Plaintiff

  suffered headaches and felt as if he was going to pass out.

         15.     As a consequence of the excessive heat inside the vehicle, Plaintiff and his fellow

  inmates began to scream, begging for help. Defendant McCoy then emerged from the Sheriff’s

  office—but he did not help Plaintiff and his fellow inmates. Rather, as they screamed and pounded

  on the windows for air, water, or any reprieve whatsoever from their excessive and inhumane

  conditions inside the unbearably hot transport van, Defendant McCoy briefly opened the transport

  van’s side door, and told them to “shut up” and that there was no water inside the Buchanan County

  Sheriff’s Office. Defendant McCoy then closed the side door and briefly opened the front door,

  for approximately one to two minutes, primarily to charge his mobile phone, before shutting the

  front door of the vehicle again. The windows of the transport van remained closed this entire time.

         16.     Accompanying Defendant McCoy was Defendant Hall, a sergeant with the

  Buchanan County Sheriff’s Office. Defendant Hall did not assist Plaintiff or his fellow inmates,

  who were all suffering due to the excessive heat inside the vehicle. Instead, Defendant Hall taunted

  the inmates, including Plaintiff, by holding a soft drink to the window of the vehicle.




                                                   4
Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 13 of 28 Pageid#: 142




          17.     Defendant McCoy and Defendant Hall then returned inside the Buchanan County

  Sheriff’s Office, leaving Plaintiff and his fellow inmates inside the transport van for another period

  of approximately 30 to 40 minutes.

          18.     Again, Plaintiff and his fellow inmates began sweating, getting sick, and seeing

  spots due to the excessive heat. Again, Plaintiff, in particular, suffered extreme anxiety due not

  only to being confined in the excessive heat, but also because he was and is prone to seizures.

  Again, throughout this period, Plaintiff felt as if he was going to pass out and suffered headaches.

          19.     As before, Defendant McCoy eventually returned and opened the front door for

  approximately one to two minutes to charge his mobile phone, but then closed the front door and

  left Plaintiff and his fellow inmates inside the transport van for another period of approximately

  30 to 40 minutes.

          20.     As with the first two periods of being locked in the transport van, Plaintiff and his

  fellow inmates began sweating, getting sick, and seeing spots due to the excessive heat. Again,

  Plaintiff, in particular, suffered extreme anxiety due not only to being confined in the excessive

  heat, but also because he was and is prone to seizures. Again, throughout this period, Plaintiff felt

  as if he was going to pass out and suffered headaches.

          21.     Altogether, Plaintiff and his fellow inmates spent approximately two hours locked

  inside of the transport van, inhumanely confined in a small, excessively hot space, without any

  access to water. Throughout those two hours, Plaintiff feared he would suffer a heat stroke, and,

  in addition to the extreme discomfort and pain and suffering of the excessive heat, felt headaches

  and began seeing spots. Further, Plaintiff’s anxiety throughout those two hours was exacerbated

  by the fact that he is prone to seizures.




                                                    5
Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 14 of 28 Pageid#: 143




          22.     The events described above in paragraphs 10–21 occurred on the afternoon of May

  22, 2019; as in inmate, Plaintiff was not aware of the exact time, but estimates the events as having

  occurred between 12:00 p.m. and 3:00 p.m.

          23.     On the night of May 22, 2019, Plaintiff filed an internal grievance complaining of

  the events described above in paragraphs 10–21. On May 27, 2019, the grievance was responded

  to with only the statement, “This has be [sic] addressed,” and the matter was closed.

          24.     Upon information and belief, multiple inmates other than Plaintiff have filed

  internal grievances or otherwise complained of the events described above in paragraphs 10–21,

  to no avail.

          25.     Defendant Jail Authority, through the leadership of Haysi Regional Jail, including

  Administrator Johnny Billiter, and Defendant Sheriff reviewed footage of the incident and found

  that, despite locking Plaintiff and his fellow inmates inside of the transport van in excessively hot

  and inhumane conditions, with all of the windows rolled up, the doors locked shut, and without

  any access to water for approximately two hours, Defendant McCoy and Defendant Hall did not

  act improperly in subjecting Plaintiff and his fellow inmates to excessive heat and inhumane

  treatment because the inmates were checked on every 30 to 40 minutes. Defendant Jail Authority

  and Defendant Sheriff thereby ratified Defendant McCoy’s and Defendant Hall’s actions,

  respectively.

          26.     Following the incident of May 22, 2019, as described above in paragraphs 10–21,

  Plaintiff continued to suffer headaches for several days. In addition, Plaintiff continues to suffer

  severe emotional distress and mental anguish and a fear of enclosed spaces such as Haysi Regional

  Jail’s transport van as a consequence of the events described above in paragraphs 10–21.




                                                   6
Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 15 of 28 Pageid#: 144




                                       CAUSES OF ACTION

                 COUNT I – 42 U.S.C. § 1983 – VIOLATION OF PLAINTIFF’S
                    DUE PROCESS RIGHTS UNDER THE FOURTEENTH
                 AMENDMENT TO THE UNITED STATES CONSTITUTION
                  (Against Defendant McCoy and Defendant Hall individually)


         27.     Plaintiff incorporates by reference herein the preceding paragraphs of this First

  Amended Complaint.

         28.     The Fourteenth Amendment to the United States Constitution provides, among

  other things, that no “State [shall] deprive any person of life, liberty, or property, without due

  process of law.”

         29.     The Due Process Clause of the Fourteenth Amendment requires that pretrial

  detainees, such as Plaintiff, not be subjected to conditions that amount to punishment nor subjected

  to deliberate indifference to their serious medical needs, and entitles pretrial detainees, such as

  Plaintiff, to at least the same right to be free from cruel and unusual punishment as the Eighth

  Amendment guarantees to convicted inmates.

         30.     Defendant McCoy locked Plaintiff in a transport van during extremely hot weather,

  with the windows shut, without any access to water, and with ventilation at only brief and limited

  times, for a period of approximately two hours, thereby depriving Plaintiff of his rights to be free

  from severe discomfort and from the risk of serious bodily harm, including but not limited to heat

  stroke, and punishment. Defendant McCoy confined Plaintiff under conditions that imposed

  atypical and significant hardships on him compared with other pretrial detainees.

         31.     Defendant Hall, a sergeant with the Buchanan County Sheriff’s Office, was aware

  that Plaintiff was locked in a transport van during extremely hot weather, with the windows shut,

  without any access to water, and with ventilation at only brief and limited times, for a period of

  approximately two hours, as the transport van was parked at the Buchanan County Sheriff’s Office

                                                   7
Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 16 of 28 Pageid#: 145




  and as Defendant Hall accompanied Defendant McCoy when he returned to the transport van, even

  taunting Plaintiff and his fellow inmates, who were screaming and begging for assistance, by

  holding a soft drink to the window of the vehicle. Defendant Hall thereby deprived Plaintiff of his

  rights to be free from severe discomfort and from the risk of serious bodily harm, including but

  not limited to heat stroke, and punishment. Defendant Hall acted in concert with Defendant McCoy

  to confine Plaintiff under conditions that imposed atypical and significant hardships on him

  compared with other pretrial detainees

          32.     Because Plaintiff was locked inside the transport van and subjected to oppressive,

  excessive, and inhumane heat, Defendant McCoy and Defendant Hall denied Plaintiff adequate

  ventilation, air, and water, and caused Plaintiff extreme and unnecessary anxiety and stress about

  his physical health and safety.

          33.     As a direct and proximate result of Defendant McCoy’s and Defendant Hall’s acts

  and omissions set forth above, Plaintiff suffered damages, including but not limited to physical

  pain and suffering, mental distress, fear, and emotional suffering.

          34.     Defendant McCoy’s and Defendant Hall’s conduct was willful, wanton, malicious,

  and in utter disregard for and deliberate indifference to Plaintiff’s legal rights, warranting

  imposition of punitive damages.

          35.     Pursuant to 42 U.S.C. § 1988, Plaintiff is entitled to ask the court for reasonable

  attorneys’ fees and costs if Plaintiff prevails.




                                                     8
Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 17 of 28 Pageid#: 146




         COUNT II – 42 U.S.C. § 1985 – CONSPIRACY TO VIOLATE PLAINTIFF’S
                DUE PROCESS RIGHTS UNDER THE FOURTEENTH
             AMENDMENT TO THE UNITED STATES CONSTITUTION
              (Against Defendant McCoy and Defendant Hall individually)


         36.     Plaintiff incorporates by reference herein the preceding paragraphs of this First

  Amended Complaint.

         37.     The Fourteenth Amendment to the United States Constitution provides, among

  other things, that no “State [shall] deprive any person of life, liberty, or property, without due

  process of law.”

         38.     Defendant McCoy and Defendant Hall conspired to keep Plaintiff locked in a

  transport van during extremely hot weather, with the windows shut, without any access to water,

  and with ventilation at only brief and limited times, for a period of approximately two hours,

  thereby depriving Plaintiff of his rights to be free from severe discomfort and from the risk of

  serious bodily harm, including but not limited to heat stroke, and punishment. Defendant McCoy

  and Defendant Hall acted together to confine Plaintiff under conditions that imposed atypical and

  significant hardships on him compared with other pretrial detainees.

         39.     Because Plaintiff was locked inside the transport van and subjected to oppressive,

  excessive, and inhumane heat, Defendant McCoy and Defendant Hall denied Plaintiff adequate

  ventilation, air, and water, and caused Plaintiff extreme and unnecessary anxiety and stress about

  his physical health and safety.

         40.     As a direct and proximate result of Defendant McCoy’s and Defendant Hall’s acts

  and omissions set forth above, Plaintiff suffered damages, including but not limited to physical

  pain and suffering, mental distress, fear, and emotional suffering.




                                                   9
Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 18 of 28 Pageid#: 147




          41.     Defendant McCoy’s and Defendant Hall’s conduct was willful, wanton, malicious,

  and in utter disregard for and deliberate indifference to Plaintiff’s legal rights, warranting

  imposition of punitive damages.

          42.     Pursuant to 42 U.S.C. § 1988, Plaintiff is entitled to ask the court for reasonable

  attorneys’ fees and costs if Plaintiff prevails.

                                COUNT III – GROSS NEGLIGENCE
                                    (Against All Defendants)

          43.     Plaintiff incorporates by reference herein the preceding paragraphs of this First

  Amended Complaint.

          44.     Defendant McCoy was the driver of Haysi Regional Jail’s transport van and, at all

  relevant times, Plaintiff was in Defendant McCoy’s custody during the events of May 22, 2019,

  as described above in paragraphs 10–21. Defendant McCoy owed a duty to Plaintiff to not cause

  him injury or harm.

          45.     Notwithstanding such duties, Defendant McCoy locked Plaintiff in a transport van

  during extremely hot weather, with the windows shut, without any access to water, and with

  ventilation at only brief and limited times, for a period of approximately two hours, thereby

  proximately causing Plaintiff severe discomfort, pain, sweating, sickness, to see spots, and suffer

  extreme emotional distress and mental anguish due not only to being confined in the excessive

  heat, but also because Plaintiff was and is prone to seizures.

          46.     Defendant McCoy’s conduct was grossly negligent in that Defendant McCoy’s acts

  and omissions constituted a complete neglect of Plaintiff’s health and safety.

          47.     As a direct and proximate result of Defendant McCoy’s acts and omissions set forth

  above, Plaintiff suffered damages, including but not limited to physical pain and suffering, mental

  distress, fear, and emotional suffering

                                                     10
Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 19 of 28 Pageid#: 148




         48.     Defendant McCoy’s conduct was willful, wanton, malicious, and in utter disregard

  for and deliberate indifference to Plaintiff’s legal rights, warranting imposition of punitive

  damages.

         49.     At all relevant times, Defendant McCoy was acting in the course and scope of his

  employment with Haysi Regional Jail and the Jail Authority. The Jail Authority is therefore

  vicariously liable for Defendant McCoy’s gross negligence.

         50.     Defendant Hall is and, at all relevant times, was a sergeant with the Buchanan

  County Sheriff’s Office, where the Haysi Regional Jail transport van was parked during the events

  of May 22, 2019, described above in paragraphs 10–21. Defendant Hall owed a duty to Plaintiff

  to not cause him injury or harm.

         51.     Notwithstanding such duties, Defendant Hall was aware that Plaintiff was locked

  in a transport van during extremely hot weather, with the windows shut, without any access to

  water, and with ventilation at only brief and limited times, for a period of approximately two hours,

  as the transport van was parked at the Buchanan County Sheriff’s Office and as Defendant Hall

  accompanied Defendant McCoy when he returned to the transport van, even taunting Plaintiff and

  his fellow inmates, who were screaming and begging for assistance, by holding a soft drink to the

  window of the vehicle, and did nothing, thereby proximately causing Plaintiff severe discomfort,

  pain, sweating, sickness, to see spots, and suffer extreme emotional distress and mental anguish

  due not only to being confined in the excessive heat, but also because Plaintiff was and is prone to

  seizures.

         52.     Defendant Hall’s conduct was grossly negligent in that Defendant Hall’s acts and

  omissions constituted a complete neglect of Plaintiff’s health and safety.




                                                   11
Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 20 of 28 Pageid#: 149




         53.     As a direct and proximate result of Defendant Hall’s acts and omissions set forth

  above, Plaintiff suffered damages, including but not limited to physical pain and suffering, mental

  distress, fear, and emotional suffering

         54.     Defendant Hall’s conduct was willful, wanton, malicious, and in utter disregard for

  and deliberate indifference to Plaintiff’s legal rights, warranting imposition of punitive damages.

         55.     At all relevant times, Defendant Hall was acting in the course and scope of his

  employment with the Buchanan County Sheriff’s Office and under the direct supervision of

  Defendant Sheriff, and all of Defendant Hall’s acts and omissions were done colore officii.

  Defendant Sheriff is therefore vicariously and strictly liable for Defendant Hall’s gross negligence.

                      COUNT IV – WILLFUL AND WANTON CONDUCT
                                 (Against All Defendants)

         56.     Plaintiff incorporates by reference herein the preceding paragraphs of this First

  Amended Complaint.

         57.     Defendant McCoy was the driver of Haysi Regional Jail’s transport van and, at all

  relevant times, Plaintiff was in Defendant McCoy’s custody during the events of May 22, 2019,

  described above in paragraphs 10–21. Defendant McCoy owed a duty to Plaintiff to not cause him

  injury or harm.

         58.     Notwithstanding such duties, Defendant McCoy locked Plaintiff in a transport van

  during extremely hot weather, with the windows shut, without any access to water, and with

  ventilation at only brief and limited times, for a period of approximately two hours, thereby

  proximately causing Plaintiff severe discomfort, pain, sweating, sickness, to see spots, and suffer

  extreme emotional distress and mental anguish due not only to being confined in the excessive

  heat, but also because Plaintiff was and is prone to seizures.



                                                   12
Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 21 of 28 Pageid#: 150




            59.   Defendant McCoy’s conduct was willful and wanton in that Defendant McCoy

  intentionally and inhumanely confined Plaintiff in an excessively and oppressively hot transport

  van for a period of approximately two hours, thereby recklessly endangering Plaintiff’s health and

  safety.

            60.   As a direct and proximate result of Defendant McCoy’s acts and omissions set forth

  above, Plaintiff suffered damages, including but not limited to physical pain and suffering, mental

  distress, fear, and emotional suffering

            61.   Defendant McCoy’s conduct was willful, wanton, malicious, and in utter disregard

  for and deliberate indifference to Plaintiff’s legal rights, warranting imposition of punitive

  damages.

            62.   At all relevant times, Defendant McCoy was acting in the course and scope of his

  employment with Haysi Regional Jail and the Jail Authority. The Jail Authority is therefore

  vicariously liable for Defendant McCoy’s willful and wanton conduct.

            63.   Defendant Hall is and, at all relevant times, was a sergeant with the Buchanan

  County Sheriff’s Office, where the Haysi Regional Jail transport van was parked during the events

  of May 22, 2019, as described above in paragraphs 10–21. Defendant Hall owed a duty to Plaintiff

  to not cause him injury or harm.

            64.   Notwithstanding such duties, Defendant Hall was aware that Plaintiff was locked

  in a transport van during extremely hot weather, with the windows shut, without any access to

  water, and with ventilation at only brief and limited times, for a period of approximately two hours,

  as the transport van was parked at the Buchanan County Sheriff’s Office and as Defendant Hall

  accompanied Defendant McCoy when he returned to the transport van, even taunting Plaintiff and

  his fellow inmates, who were screaming and begging for assistance, by holding a soft drink to the



                                                   13
Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 22 of 28 Pageid#: 151




  window of the vehicle, and did nothing, thereby proximately causing Plaintiff severe discomfort,

  pain, sweating, sickness, to see spots, and suffer extreme emotional distress and mental anguish

  due not only to being confined in the excessive heat, but also because Plaintiff was and is prone to

  seizures.

         65.     Defendant Hall’s conduct was willful and wanton in that Defendant Hall

  intentionally failed to prevent Plaintiff’s confinement in an excessively and oppressively hot

  transport van, even maliciously taunting Plaintiff and his fellow inmates, who were screaming and

  begging for assistance, by holding a soft drink to the window of the vehicle.

         66.     As a direct and proximate result of Defendant Hall’s acts and omissions set forth

  above, Plaintiff suffered damages, including but not limited to physical pain and suffering, mental

  distress, fear, and emotional suffering

         67.     Defendant Hall’s conduct was willful, wanton, malicious, and in utter disregard for

  and deliberate indifference to Plaintiff’s legal rights, warranting imposition of punitive damages.

         68.     At all relevant times, Defendant Hall was acting in the course and scope of his

  employment with the Buchanan County Sheriff’s Office and under the direct supervision of

  Defendant Sheriff, and all of Defendant Hall’s acts and omissions were done colore officii.

  Defendant Sheriff is therefore vicariously and strictly liable for Defendant Hall’s willful and

  wanton conduct.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for the following relief:

         (a) For Count I, against Defendant McCoy and Defendant Hall, jointly and severally,

  compensatory damages in the amount of five million dollars ($5,000,000.00), and punitive

  damages in the amount of five million dollars ($5,000,000.00);


                                                  14
Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 23 of 28 Pageid#: 152




         (b) For Count II, against Defendant McCoy and Defendant Hall, jointly and severally,

  compensatory damages in the amount of five million dollars ($5,000,000.00), and punitive

  damages in the amount of five million dollars ($5,000,000.00);

         (c) For Count III, against all Defendants, jointly and severally, compensatory damages in

  the amount of five million dollars ($5,000,000.00), and punitive damages in the amount of five

  million dollars ($5,000,000.00);

         (d) For Count IV, against all Defendants, jointly and severally, compensatory damages in

  the amount of five million dollars ($5,000,000.00), and punitive damages in the amount of five

  million dollars ($5,000,000.00);

         (e) For reasonable attorneys’ fees and costs, pursuant to 42 U.S.C. § 1988; and

         (f) For such further relief as this Court deems just and proper.

  TRIAL BY JURY DEMANDED.

                                                              Respectfully submitted,

                                                              RONALD DEAN CANTRELL

                                                              By:     /s/Daniel J. Martin
                                                                           Of Counsel


  John P. Fishwick, Jr. (VSB #23285)
  John.Fishwick@fishwickandassociates.com
  Carrol M. Ching (VSB # 68031)
  Carrol.Ching@fishwickandassociates.com
  Daniel J. Martin (VSB #92387)
  Daniel.Martin@fishwickandassociates.com
  Fishwick & Associates PLC
  30 Franklin Road SW, Suite 700
  Roanoke, Virginia 24011
  (540) 345-5890 Telephone
  (540) 345-5789 Facsimile




                                                  15
Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 24 of 28 Pageid#: 153




                                      CERTIFICATE OF SERVICE

         I hereby certify that on January 13, 2020, I electronically filed the foregoing with the
  Clerk of Court using the CM/ECF system, which will send a notification of such filing to all
  counsel of record.


         By:    /s/ Daniel J. Martin
         Daniel J. Martin (VSB #92387)
         Fishwick & Associates PLC
         30 Franklin Road SW, Suite 700
         Roanoke, Virginia 24011
         (540) 345-5890 Telephone
         (540) 345-5789 Facsimile
         Daniel.Martin@fishwickandassociates.com




                                                  16
Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 25 of 28 Pageid#: 154




                            EXHIBIT A
Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 26 of 28 Pageid#: 155
Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 27 of 28 Pageid#: 156
Case 7:19-cv-00470-JLK-RSB Document 27 Filed 02/20/20 Page 28 of 28 Pageid#: 157
